Citation Nr: 1539229	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  07-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent from April 16, 2004, for service-connected dysthymia.

2. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to October 1971. The Veteran also had an earlier period of Active Duty for Training. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

A videoconference hearing before the undersigned Veterans Law Judge was held in August 2008.  A transcript of the hearing has been associated with the claims file.

This issue currently on appeal was also remanded by the Board in February 2009 and December 2010 for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



FINDING OF FACT

Since April 16, 2004, the credible and probative evidence of record demonstrates that the Veteran's service-connected dysthymia is not shown to be manifested by symptomatology most consistent with: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Since April 16, 2004, the criteria for an initial disability rating in excess of 30 percent for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9433 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Regarding the Veteran's claim for an increased initial disability evaluations, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

Regarding the Veteran's claim for TDIU, in December 2010, the AOJ provided the notice required by 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  This letter also provided the Veteran with the notice pursuant to Dingess.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Additionally, the Veteran was provided with VA examinations in November 2006, October 2009, and July 2012.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The most recent VA examination was provided in July 2012.  The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings.  A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his dysthymia symptoms.

As such, the Board finds there has been substantial compliance with its December 2010 remand directives.  The Board points out that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015). 

In addition, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in August 2008.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143   (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. 

The Veteran's service-connected dysthymia is currently assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433.

Under these criteria, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R.     § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Furthermore, the Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  (2014) (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence of record, VA treatment records dated August 2003 indicate the Veteran's depression screening was negative.  Specifically, the Veteran stated he did not experience feeling down, depressed, or hopeless.  The Veteran also stated he did not have little interest or pleasure in doing things.

According to an April 2004 VA examination, the Veteran complained of anxiety and depression for which he takes Clonazepam and Hydroxyzine.  He stated these problems started in the late 1960's and early 1970's when he was in the Army.  The only psychiatric symptom he was able to report was that he did not want to go on and wanted to give up most of the time.  The VA examiner noted that he did not have suicidal ideation at the time and denied ever having homicidal thoughts.  The Veteran also denied ever having hallucinations.  Regarding delusions, the Veteran stated that he is often fearful of people attacking him.  The Veteran made good eye contact throughout the evaluation.  He stated he currently resided with his mother.  The Veteran stated he had no problems maintaining personal hygiene.  He was appropriately dressed and groomed for the evaluation.  He was oriented to person, place, and time.  He stated he remembers his childhood well but has been experiencing problems with short-term memory for the last four or five years but eventually remembers whatever he had forgotten.  The Veteran denied obsessive-compulsive behavior as well as frequent panic attacks.  He reportedly has a panic attack about once every two to three months.  The Veteran reported that he felt depressed all the time and was unable to take medication for it because it interferes with his heart.  He worries about how he will live his life.  The Veteran stated he is able to sleep well if he takes his medication.  The Veteran experienced nightmares about death and destruction such as about his dead family members.  The VA examiner noted the claims file and medical record were reviewed in conjunction with the evaluation and determined the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD).  The Veteran was diagnosed with dysthymia with alcohol abuse in remission and a GAF score of 60.

VA treatment records from February 2004 to February 2006 was absent of any treatment for mental health.

In March 2006, the Veteran underwent a mental health evaluation where he complained about his heart condition and a sleeping disorder.  He denied mania and feeling depressed at the time.  He denied obsessive compulsive disorder or schizophrenia.  The Veteran stated since taking heart medicine he has not had symptoms of feeling nervous or anxiety.  The Veteran had a good appetite and was able to sleep with medication but stated sleep was not restful.  He reported dreaming with occasional nightmares.  He reported good energy, enjoyed fishing and attended church.  He stated his motivation was to stay sober for health reasons.

A mental status examination noted the Veteran was clean and casually dressed with good hygiene.  The Veteran was alert and oriented to person, place, and time.  His speech was loud at times but concise and non-pressured.  His mood was "excellent" and was pleasant, relaxed, with good eye contact.  The Veteran was logical to questions with no delusional content.  He denied hallucinations or illusions.  He had good immediate, recent, and remote memory.  He denied any current suicidal ideation or plans.  He denied homicidal ideation or behavior.  A mini-mental state examination was given with two deficits in attention and calculation, and one deficit in recall.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, with alcohol abuse in remission.  The Veteran's GAF score was 60 for the past year and 65 for the current. 

In April 2006, the Veteran reported he experienced anxiety associated with his cardiac device.

In May 2006, the Veteran was becoming "overly anxiety with his Automatic Internal Cardiac Defibrillator."  He stated he was able to nap and sleep at night with awakenings but easily fell back asleep.  His energy was good and able to control the anxiety when on medication.  He denied depression, appetite was good, cognitive and concentration were "ok," and he had good energy and activity.  The Veteran was alert, goal directed, and affect was described as bright.  He denied suicidal and homicidal ideation.  He expressed fear of the defibrillator turning off and dying as a result.  He was mildly paranoid about the source of his medication.  He was diagnosed with alcohol dependence (reported remission in February 2006), chronic benzodiazepine dependence, and anxiety not otherwise specified partially related to the defibrillator.  The GAF score was 60 in the past year and current year. 

In June 2006, the Veteran reported experiencing anxiety and poor coping.  He stated he was able to sleep seven to eight hours a night.  He stated he felt "draggy" in the morning but felt "pretty good" by mid-day.  He stated he takes Xanax in the morning to reduce fears his automated external defibrillator will "fire off."  He denied depression.  A mental status examination revealed the Veteran was alert, goal directed, and at times became loud when talking about the perceived failings of the VA and recent cardiac issues.  He denied depression, suicidal ideation, or hopelessness.  The VA examiner determined the Veteran's limited insight and chronic benzodiazepine use made prognosis poor.  He was diagnosed with alcohol dependence (reporting remission in February 2006), chronic benzodiazepine dependence, anxiety not otherwise specified partially related to the defibrillator.  The Veteran's GAF was 60 for the past year and current year. 

VA treatment records dated August 2006 indicated the Veteran was fully alert and oriented.

In September 2006, a mental health assessment noted the Veteran was unkempt, load at times, and easily re-directed.  He complained he had anxiety with a "terrible sleep disorder."  He stated he takes Xanax which helps him sleep.  He stated "[t]his mind I have won't shut up and let me go to sleep unless it is halfway sedated."  A review of symptoms revealed that the Veteran stated "I feel hyper and restless whenever I do not take my Xanax."  He denied depression, obsessive compulsive disorder, and schizophrenia.  He stated his heart problem caused panic and that his Xanax helped him sleep.  He had fair energy level and his hobbies included fishing and hunting.  He stated he was at a Oklahoma City VA psychiatric unit several times for two to fourteen days and was placed in alcohol rehabilitation center at the Oklahoma City VA.  He reported he lived with his mother and visited family in Arkansas but did not have any close friends.  He stated he attended church.

The Veteran was alert and oriented times three.  He had a steady gait with good comprehension.  His speech was clear and without pressure.  He stated he mood and affect was good and described as bright.  He was logical to the questions and without delusional content.  He denied auditory and visual hallucinations.  Regarding his memory, the Veteran stated his long term memory was great but his short term memory was "lousy."  He answered questions appropriately.  He denied suicidal ideation and homicidal ideation.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, and insomnia.  The Veteran's GAF score was 60.

In November 2006, the Veteran stated no progress was made but felt his anxiety was "not real bad."  He complained of poor sleep and felt his moods were "fine as far as I know."  His energy was average but he did not feel rested and requested a change in medication.  The Veteran was alert, goal directed.  He denied any hopelessness or suicidal ideation.  Generally, the Veteran was less irritable and defensive than in prior sessions.  He verbalized willingness to try medication options but did not know how committed he was to following them to work.  The Veteran's diagnosis included dysthymia but ruled out bipolar type mood disorder. The Veteran's GAF score was 60.

The Veteran was afforded another VA examination later that month.  The Veteran reported he had problems sleeping.  He stated he took Xanax for help with his sleeping issues and with it he was able to sleep fairly well.  He also stated he has problems with agitation where he described as "I am nervous, I [am] real nervous, I get shaky and upset."  However, he stated that with Xanax his symptoms were fairly well controlled.   

The Veteran stated he was not working due to his heart condition and anxiety.  He stated he liked to go fishing and sometimes with his mother.  He was able to take care of all activities of daily living without assistance.  He reported the frequency, severity, and duration of symptoms of anxiety and sleep problems were basically life-long and occur daily.  Regarding the severity, he stated that if he took his medication, he was "fine" but without it, it is was a ten on a scale from one to ten.  The Veteran's speech was goal directed and no looseness of association was noted.  There was no evidence of a thought disorder or psychosis.  His behavior was cooperative and polite.  He was not overly friendly but there was no overt evidence of anxiety noted during the interview.  His mood was basically flat and blunted.  He stated that he was not suicidal and was not found to be a threat to himself or to others.  He was competent in managing his funds.  The Veteran was diagnosed with dysthymia with a GAF score of 60.

In December 2006, the Veteran was alert, goal directed, and dressed appropriately.  The Veteran's "insight was quite limited, simplistic in conclusion and essentially unwilling to see that his insomnia may be tolerable when he considers the 'risk benefit ratio'."  In the diagnosis of dysthymia, the VA psychiatrist noted the Veteran's obsession to get more sleep was related to daytime boredom and loneliness.  The Veteran's GAF score was 65. 

A crisis caller telephone note, dated August 2009, noted the Veteran was detained by county police when he "threatened a woman with a gun because she [would not] leave me alone... the police took my gun and told me I had to get into anger management classes or inpatient for mental health."  He denied suicidal thoughts and plans.  He did not have any disorganized thoughts, auditory hallucination, or visual hallucinations.  He also did not have any homicidal thoughts, intent, or plans. 

Later that month, in a suicide risk assessment, the Veteran denied suicidal attempts or hopelessness.  He stated he had impulsivity or poor self-control. 

In addition, in August 2009, the Veteran was admitted to the emergency room for homicidal ideation where he pulled a gun on his sister-in-law because he stated she was "vindictive" but denied suicidal and homicidal ideation when treated.  He denied auditory and visual hallucinations.  He also denied depression but had an anxiety level of seven on a scale of ten.  His appearance was well groomed, paranoid, and anxious.  His behavior was tense, speech was spontaneous, had anxiety, and affect was blunted.  The Veteran was distracted and preoccupied.  He did not have suicidal ideation.  Cognitively, his immediate recall was intact, judgment was impaired, and recent memory was intact.  He had impaired abstraction, insight, and intelligence.  The Veteran's remote memory was intact and was oriented times four.  He had insomnia and was able to sleep three to four hours a night.  

Later that month, it was noted the Veteran was alert; oriented times four; mood/affect was cooperative, pleasant, appropriate; speech was clear, logical, goal directed; thought process was intact and content relevant.  He denied suicidal ideation, auditory and visual hallucinations, and not active homicidal ideation.  His judgement and insight were intact.  He was cooperative and able to perform activities of daily living.  His GAF score was 55. 

The Veteran was discharged from inpatient treatment at the end of August 2009 and stated he will be attending outpatient therapy.  At the time, he denied suicidal and homicidal ideation.  He reported a decrease in anxiety and depression with stable mood and sleep pattern. 

In September 2009, the Veteran stated there were no ongoing or recent homicidal thoughts as he and his sister-in-law stayed away from each other.  He stated he wishes to sleep, calm anxiety, and irritability.  There was no suicidal ideation.  His appearance was alert and oriented times three, hygiene and grooming were within normal limits, and his gait was steady.  The Veteran's speech was spontaneous and fluent; mood was noted as having anxiety and depression, periodically irritable; affect was full range, smiling, and appropriate; his thought process was linear and goal directed, no loosening of associations; memory and concentration were intact; insight was fair; and judgment was poor to fair.  The Veteran denied suicidal ideation, intent, or plan, and also denied homicidal ideation, intent or plan.  The Veteran stated he did not experience auditory or visual hallucination or delusions.  He was future oriented and denied hopelessness. 

The Veteran underwent a VA examination in October 2009 which revealed the Veteran's psychomotor activity was unremarkable; speech was unremarkable; attitude towards examiner was attentive, suspicious, and indifferent; affect was constricted; mood was agitated and depressed; attention was intact; was oriented to person, place, and time; thought process was unremarkable; thought content was unremarkable; no evidence of delusions; was able to understand outcome of behavior; intelligence was average; the Veteran was able to understand he had a problem; and he had a sleep impairment.  The Veteran did not have hallucinations.  He had inappropriate behaviors but denied they were related to his alcohol use.  The Veteran did not have any obsessive or ritualistic behaviors.  He stated he had panic attacks about two to three days and once he takes his medication and lies down, he is alright.  He stated it lasts around an hour or two and occurred when he did not stay busy and started thinking about his problems.  There was no presence of homicidal or suicidal ideation.  He had fair impulse control but with episodes of violence (related to recent threats towards his sister-in-law in August 2009).  He was able to maintain minimum personal hygiene.  There were problems with activities of daily living due to his heart problems.  His remote and recent memory were mildly impaired but his immediate memory was normal.  The VA examiner determined the  Veteran was able to manage his financial affairs.  The Veteran was diagnosed with dysthymia and a GAF score of 60 was assigned.  

The VA examiner noted that it was the Veteran's opinion that if it wasn't for his sister-in-law or his poor health, he would not experience depression and anxiety.  Other than with his sister-in-law, the Veteran stated he gets along with other family members well and occasionally associated with friends in the neighborhood.  He continues to enjoy fishing with his family and on a day-to-day basis, he spent his time completing household chores and watched television.  Overall, the VA examiner determined the Veteran continued to meet the criteria for dysthymia.   Furthermore, the Veteran's longstanding substance abuse/dependence and his health problems (related to the heart) contributed to his overall depression.  Therefore, the VA examiner opined it was as likely as not that the Veteran's depression alone accounted for an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depression.  There were no signs and symptoms of total occupational and social impairment.  In addition, the Veteran's mental disorder signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  There was no reduced reliability and productivity due to the Veteran's symptoms.  There was, however, occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his symptoms but with generally satisfactory functioning.  

According to a Beck Depression Inventory conducted in October 2009, it was noted that the Veteran's severe symptoms included self-criticalness and loss of interest in sex; moderate symptoms included loss of energy and irritability; and mild symptoms included sadness, pessimism, past failure, loss of pleasure, punishment feelings, agitation, changes in sleeping pattern (less), changes in appetite (less),
concentration difficulty, and tiredness or fatigue.

Other VA treatment records dated October and November 2009 consistently noted the Veteran was alert and that his anger management was stable. 

In December 2009, the Veteran reported experiencing one panic attack in the past week.  He reported some stressors within his family and was willing to try another medication.  

In December 2009 and January 2010, the Veteran denied depression and suicidal or homicidal ideation, but endorsed anxiety and insomnia related to adjusting to social stressors.  He was alert and oriented times three; hygiene and grooming were within normal limits; gait was steady; speech was spontaneous and fluent; mood was euthymic with periodic anxiety, and anxious generally; affect was full range; thought process was linear and goal directed, no loosening of associations; memory and concentration was intact; and insight and judgment were poor to fair.  The Veteran denied auditory and visual hallucinations and delusions.  He was future oriented and denied hopelessness.  GAF score was 60. 

In February 2010, the Veteran was fully oriented.  He stated he experiences some anxiety attached with chest pain.  He believes it is related to his heart problems.  He denied suicidal or homicidal ideation and that he did not feel depressed but only when anxious.  He stated he was not sleeping well which exacerbates his anxiety.  He denied auditory and visual hallucinations.  

In March 2010, the Veteran was sleeping "ok" at night and experienced no panic attacks since he stated Mirtazapine.  He denied depression.  He was alert and oriented times three; hygiene and grooming were within normal limits; gait was steady; speech was spontaneous and fluent; mood was euthymic; affect was full range; thought process was linear and goal directed, no loosening of associations; memory and concentration were intact; insight was fair; and judgment was good.  GAF score was 64.

In July 2010, the Veteran reported having panic attacks two to three days to two to three weeks.  His depression was minimal and his medications help him sleep at night.  He was alert and oriented times three; hygiene and grooming were within normal limits; gait was steady; speech was spontaneous and fluent; mood was euthymic with rare panic symptoms; affect was full range; thought process was linear and goal directed, no loosening of associations; memory and concentration were intact; and insight and judgment were poor to fair.  The Veteran denied auditory and visual hallucinations or delusions.  He was future oriented and denied hopelessness.  GAF score was 64.

In September 2010, the Veteran reported he has had no anxiety attacks since the last appointment, he is able to sleep six hours at night and his energy was "pretty good."  He stated his depression was minimal.  The Veteran was alert and oriented times three; hygiene and grooming were within normal limits; gait was steady; speech was spontaneous and fluent; mood was euthymic with controlled anxiety; affect was full range; thought process was linear and goal directed, no loosening of associations; memory and concentration were intact; insight was fair; and judgment was good.  The Veteran denied auditory and visual hallucinations or delusions.  He was future oriented and denied hopelessness.  GAF score was 64.

In January 2011, April 2011 and October 2011, the Veteran stated he did not have any anxiety attacks since his last appointment.  His energy was good and he sleeps six hours a night.  The Veteran stated he still enjoyed fishing and going to church and meeting with people on Sundays.  Mental status examinations revealed he was alert and oriented times three; hygiene and grooming were within normal limits; gait was steady; speech was spontaneous and fluent; mood was euthymic with rare panic symptoms; affect was full range; thought process was linear and goal directed, no loosening of associations; memory and concentration were intact; and insight and judgment were poor to fair.  The Veteran denied auditory and visual hallucinations or delusions.  He denied suicidal ideation and stated his depression was minimal.  He was future oriented and denied hopelessness.  GAF score was 64.

VA treatment record dated June 2012 to July 2014 indicate the Veteran was continuously oriented.  In fact, in February 2013, he denied depressed mood or anxiety.  

In July 2012, the Veteran was afforded another VA examination where a diagnosis of dysthymia was confirmed and a GAF score of 58 was assigned.  It was noted that it was unclear how much the Veteran drank but it did not seem to interfere with his life substantially.  There was no evidence of traumatic brain injury.  The VA examiner determined the Veteran's mental diagnoses were best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran stated he quit his employment due to mental problems, anxiety, and "feeling down in the dumps."  The Veteran's symptoms include depressed mood, anxiety, panic attacks more than once a week; chronic sleep impairment, impaired abstract thinking, and disturbances of motivation and mood.  He was capable of managing his financial affairs.  The VA examiner noted that when the Veteran is on his medication he felt good, not too depressed or anxious, no panic attacks, and slept for five to eight hours on most nights.  The VA examiner also determined he could secure and maintain substantially gainful employment with his dysthymia as it was well controlled.  It was noted that the Veteran consistently stated he got along with others, including on jobs.  He felt safe taking care of his elderly mother, paid his bills, drove and had no substantial problems with concentration. 

In July 2014, the Veteran stated he had not experienced any anxiety attacks, was able to sleep 6 hours at night, and had "pretty good" energy during the day.  A mental status examination indicated the Veteran was alert and oriented times three; there was some psychomotor activity slowing; speech was normal, affect was euthymic with good eye contact; mood was euthymic; thought process was normal, logical, and goal directed; thought content was normal without delusions but did have some feelings of helplessness or hopelessness; he denied suicidal and homicidal ideation, intent, and plan; no auditory or visual hallucinations; memory was age appropriate; intelligence was average; attention and concentration were good; and insight and judgment were good. 

Under the circumstances of this case, the Board finds that the Veteran's dysthymia symptomatology has not met or approximated the criteria for a 50 percent rating since April 16, 2004.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met. On these facts, the Board determines that the claim for an initial rating in excess of 30 percent for dysthymia, since April 16, 2004, must be denied.

Collectively, the aforementioned objective evidence reflects that the Veteran's dysthymic symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating.  In fact, the Board notes that the July 2012 VA examiner determined the Veteran's occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Here, based on the review of the relevant evidence, the Veteran does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating.  Further, the symptoms he does demonstrate do not approximate a 50 percent or higher rating.

The Board notes that the VA treatment records reflect that  the Veteran's symptoms primarily consisted of sleep disturbance, anxiety, and depressed mood.  The Board also acknowledges the Veteran's homicidal intent and lack of impulse control in August 2009 but this was one episode within the period of appeal whereupon the Veteran received treatment and no subsequent incidents occurred.  In addition, the Board also acknowledges he reported panic and anxiety attacks, sometimes occurring more than once a week.  However, the evidence does not indicate this frequency occurred for the majority of the period of appeal as the record indicates the Veteran reported long periods of remission.  The Board also acknowledges the Veteran's high level of anxiety at times.  

Overall, there is no indication that the Veteran's symptoms moderately compromised his ability to sustain social and work relationships.  Here, the Veteran was assigned a GAF score of 60 or 64 for the majority of the period of appeal.  The Veteran was able to maintain a relationship with his family, especially his mother with whom he resided.  He also stated he enjoyed attending church and meeting people.  He was consistently alert and oriented; his thought process was intact; there was no evidence of paranoia, delusions, or hallucination; he consistently denied suicidal ideation; his affect was reactive and goal-oriented; and mood was generally stable. 

There is no objective medical or other persuasive evidence suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and  maintaining effective work and social relationships that are characteristic of the next, 50 percent rating.  Further, his symptoms do not otherwise reflect the level of disability commensurate with a 50 percent rating. 

Under the circumstances of this case, the Board finds that the Veteran's dysthymia symptomatology has not met or approximated the criteria for a 50 percent rating at any point from April 16, 2004.  See 38 C.F.R. §  4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that there is no basis for staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 30 percent for dysthymia must be denied.

Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in  the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

For all the foregoing reasons, the Veteran's claim for entitlement to an initial increased disability rating for dysthymia, in excess of 30 percent effective April 16, 2004, must be denied.  In applying the regulatory criteria, the Board is unable to find that the disability picture more nearly approximates the criteria for a rating in excess of 30 percent, effective April 16, 2004, at this time.  The Board has also considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505   (2007), but concludes that such is not warranted.  The Veteran may always file a new claim for an increased rating should the disability increase in severity in the future.  However, since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating in excess of 30 percent from April 16, 2004, for service-connected dysthymia is denied.
	

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Generally, a veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

When the percentage standards of 38 C.F.R. § 4.16(a) have not been met, VA must consider assigning an extra-schedular rating. 38 C.F.R. § 4.16(b).  If the evidence demonstrates that the veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards (as appears to be the case here), the claim shall be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The Veteran is service connected for dysthymia, assigned a 50 percent rating from November 23, 1998, and a 30 percent rating from April 16, 2004; and a right wrist condition assigned a 10 percent rating from May 17, 1990.  The combined evaluation was 60 percent from November 23, 1998, and 40 percent from April 16, 2004.

In this case, the Veteran has repeatedly stated he used to work in the oil field and as a truck driver for about twenty years and has been retired since 1990.  He also consistently contended that he is unable to work due to his dysthymia symptoms.

According to the April 2004 VA examination, the Veteran stated he retired in 1991 from the oil field where he drove a truck among other jobs.  He retired however due to his "bad road rage."

In the Veteran's September 2012 application for TDIU, the Veteran stated he left his employment due to mental problems. 

The Veteran also underwent a VA general medical examination in July 2012, following which the VA examiner provided an opinion that the Veteran was able to be gainfully employed despite his service-connected disabilities. 

Despite the negative opinion, the Board finds that the July 2012 VA examination is inadequate as no rationale was provided regarding why the Veteran was able to sustain gainful employment despite his service-connected disabilities.  There is also no discussion of the Veteran's employability prior to April 16, 2004, when his service-connected dysthymia was more severe and was assigned a higher disability rating of 50 percent.  

Therefore, a new opinion as to whether the Veteran's unemployment is attributable to his service-connected disabilities or whether the disabilities would preclude all gainful employment consistent with his education and occupational experience is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, rhe Veteran should be scheduled for a VA examination before an appropriate examiner to determine functional effects of his service-connected disabilities, taken in their totality, relative to the Veteran's ability to obtain or maintain a substantially gainful occupation that his education and occupational experience would otherwise permit him to undertake.  The VA examiner should review the claims folders and note such review in the examination report.  The VA examiner should provide a complete rationale for all opinions.

The VA examiner is asked to consider and address the severity of the Veteran's service-connected dysthymia prior to April 16, 2004, and since. 

The VA examiner must not consider and must not discuss impairment related to nonservice-connected disability and the Veteran's age.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


